DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-15 are pending.

Claim Objections
Claims 1 and 6-8 are objected to because of the following informalities:

Claim 1 contains a typographical error.  Claim 1 recites "." in line 6.  

Claims 6-8 recite "/", for example and/or.  It renders the claims unclear because it has an alternative meaning which does not positively identify the claims limitation.

Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims that mix method and apparatus limitations are indefinite when the boundaries are unclear.

Claim 15 recites, in the preamble, “A resource allocation server, the resource allocation server including a non-transitory computer readable medium having stored thereon computer executable instructions for performing a method for enabling dynamic resource ownership transfer among network slice tenants, the method comprising”, and thus claim is a machine/device claim.

Yet, in the body of the claim recites a method “acquiring an initial share of resources; admitting a plurality of tenants to a private blockchain platform; initiating a resource transaction process within a consortium of peer nodes; and validating proposed transactions in a distributed and automatized way, wherein the InP provides a mobile network that is virtually divided into a set of slices, wherein an intermediate broker (IB) regulates transactions, executed via a blockchain, by which resources are distributed between tenants, wherein a smart contract (SC) running within the blockchain implements resource auditing among tenants and enforces IB-specific 

The claim is indefinite. See IPXL v. Amazon, 430 F.3d 1377, 1384 (Fed. Cir. 2005).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over CELOZZI et al. (Pub. No.: WO/2021/025600), hereinafter CELOZZI, in view of JAIN et al. (Pub. No.: US 20210248598 A1), hereinafter JAIN.

With respect to claim 1, CELOZZI teaches A method for enabling dynamic resource ownership transfer among network slice tenants, the method comprising: 
acquiring an initial share of resources ([0030], to extract one or more requirements to be met by the network slice from the user request for creating the network slice); 
admitting a plurality of tenants to a private blockchain platform ([0030], to cause an allocation record to be stored in a permissioned blockchain); 
initiating a resource transaction process within a consortium of peer nodes ([0030], to cause an allocation record to be stored in a permissioned blockchain, the allocation record memorializing a smart contract for the at least one resource according to the service level agreement); and 
validating proposed transactions in a distributed and automatized way ([0055], Allocation/deallocation of the resources may be based on automatic evaluation of some rules like slice priority or compensation). 
wherein an infrastructure provider (InP) provides a mobile network that is virtually divided into a set of slices ([0019], the allocated network slices can be provided on a permanent basis or on demand), 
wherein an intermediate broker (IB) regulates transactions, executed via a blockchain, by which resources are distributed between tenants ([0028], By storing transaction records in a permissioned blockchain, a smart contract traces all information related to resource usage in a secure and trustworthy fashion), 
wherein a smart contract (SC) running within the blockchain implements resource auditing among tenants and enforces IB-specific policies in managing transfers of the resources between the tenants ([0028], By storing transaction records in a permissioned blockchain, a smart contract traces all information related to resource usage in a secure and trustworthy fashion), and 
wherein the infrastructure provider (InP) processes validated transactions and enforces transaction directives in the resource allocation process ([0021], information related to slice resource transactions may alternatively be recorded in private blockchains. A private blockchain in a network requires an invitation and must be validated by either the network starter (i.e. , the initiator of the private blockchain network).

CELOZZI does not explicitly teach wherein a consensus algorithm validates the transactions.  

However, JAIN teaches wherein a consensus algorithm validates the transactions ([0035], blockchain network 102 of nodes 104A-E implement known consensus algorithms to validate transactions submitted to blockchain network 102).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of JAIN, wherein a consensus algorithm validates the transactions, into the teachings of CELOZZI, in order to identify wallet addresses for blockchain wallets (JAIN, [0002]).

With respect to claim 2, CELOZZI teaches wherein acquiring an initial share of resources from the InP includes receiving a resource registry from the InP ([0030], to extract one or more requirements to be met by the network slice from the user request for creating the network slice).

With respect to claim 3, CELOZZI teaches wherein admitting the plurality of tenants to the private blockchain platform includes creating a first block of a private blockchain of the private blockchain platform ([0023], private blockchains require having permission to access and operate as a centralized organization), wherein the resource registry reflects the initial share of resources received from the InP ([0030], to extract one or more requirements to be met by the network slice from the user request for creating the network slice).

With respect to claim 4, CELOZZI teaches wherein the private blockchain platform includes smart contracts ([0092], The disclosed embodiments provide methods and devices related to resource sharing via smart contracts with transaction information stored in a permissioned blockchain), and a tenant access application ([0088], Complex billing operations expected in a 5G multi-tenant network where several parties (i.e. , SPs, RPOs, Digital Service Providers, etc.) are involved).

CELOZZI does not explicitly teach a consensus algorithm.  

However, JAIN teaches a consensus algorithm ([0035], blockchain network 102 of nodes 104A-E implement known consensus algorithms to validate transactions submitted to blockchain network 102).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of JAIN, a consensus algorithm, into the teachings of CELOZZI, in order to identify wallet addresses for blockchain wallets (JAIN, [0002]).

With respect to claim 5, CELOZZI teaches wherein the smart contracts facilitate the resource transaction process in a manner that ensures that no resource allocation policies are violated ([0090], The single view of contract-related data (instead of being necessary to consolidate information across various disparate systems) allows for reliable audit trails because all transactions are available in the ledger. Implementation of smart contracts allows for near-instantaneous resource allocation to slices. This approach secures transactions among different layers, namely resource usage, SLA verification, etc).

With respect to claim 6, CELOZZI teaches wherein the resource transaction process is initiated by receiving, via the tenant access application, a plurality of resource advertisement and/or resource request messages ([0029], The method including receiving a user request for creating a network slice for a network user, the user request specifying one or more requirements to be met by the network slice…).

With respect to claim 14, CELOZZI teaches A non-transitory computer readable medium having stored thereon computer executable instructions for performing a method for enabling dynamic resource ownership transfer among network slice tenants, the method comprising: acquiring an initial share of resources ([0030], to extract one or more requirements to be met by the network slice from the user request for creating the network slice); 
admitting a plurality of tenants to a private blockchain platform ([0030], to cause an allocation record to be stored in a permissioned blockchain); 
initiating a resource transaction process within a consortium of peer nodes ([0030], to cause an allocation record to be stored in a permissioned blockchain, the allocation record memorializing a smart contract for the at least one resource according to the service level agreement); and 
validating proposed transactions in a distributed and automatized way ([0055], Allocation/deallocation of the resources may be based on automatic evaluation of some rules like slice priority or compensation). 
wherein an infrastructure provider (InP) provides a mobile network that is virtually divided into a set of slices ([0019], the allocated network slices can be provided on a permanent basis or on demand), 
wherein an intermediate broker (IB) regulates transactions, executed via a blockchain, by which resources are distributed between tenants ([0028], By storing transaction records in a permissioned blockchain, a smart contract traces all information related to resource usage in a secure and trustworthy fashion), 
wherein a smart contract (SC) running within the blockchain implements resource auditing among tenants and enforces IB-specific policies in managing transfers of the resources between the tenants ([0028], By storing transaction records in a permissioned blockchain, a smart contract traces all information related to resource usage in a secure and trustworthy fashion), and 
wherein the infrastructure provider (InP) processes validated transactions and enforces transaction directives in the resource allocation process ([0021], information related to slice resource transactions may alternatively be recorded in private blockchains. A private blockchain in a network requires an invitation and must be validated by either the network starter (i.e. , the initiator of the private blockchain network).

CELOZZI does not explicitly teach wherein a consensus algorithm validates the transactions.  

However, JAIN teaches wherein a consensus algorithm validates the transactions ([0035], blockchain network 102 of nodes 104A-E implement known consensus algorithms to validate transactions submitted to blockchain network 102).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of JAIN, wherein a consensus algorithm validates the transactions, into the teachings of CELOZZI, in order to identify wallet addresses for blockchain wallets (JAIN, [0002]).

With respect to claim 15, CELOZZI teaches A resource allocation server, the resource allocation server including a non-transitory computer readable medium having stored thereon computer executable instructions for performing a method for enabling dynamic resource ownership transfer among network slice tenants, the method comprising:
acquiring an initial share of resources ([0030], to extract one or more requirements to be met by the network slice from the user request for creating the network slice); 
admitting a plurality of tenants to a private blockchain platform ([0030], to cause an allocation record to be stored in a permissioned blockchain); 
initiating a resource transaction process within a consortium of peer nodes ([0030], to cause an allocation record to be stored in a permissioned blockchain, the allocation record memorializing a smart contract for the at least one resource according to the service level agreement); and 
validating proposed transactions in a distributed and automatized way ([0055], Allocation/deallocation of the resources may be based on automatic evaluation of some rules like slice priority or compensation). 
wherein an infrastructure provider (InP) provides a mobile network that is virtually divided into a set of slices ([0019], the allocated network slices can be provided on a permanent basis or on demand), 
wherein an intermediate broker (IB) regulates transactions, executed via a blockchain, by which resources are distributed between tenants ([0028], By storing transaction records in a permissioned blockchain, a smart contract traces all information related to resource usage in a secure and trustworthy fashion), 
wherein a smart contract (SC) running within the blockchain implements resource auditing among tenants and enforces IB-specific policies in managing transfers of the resources between the tenants ([0028], By storing transaction records in a permissioned blockchain, a smart contract traces all information related to resource usage in a secure and trustworthy fashion), and 
wherein the infrastructure provider (InP) processes validated transactions and enforces transaction directives in the resource allocation process ([0021], information related to slice resource transactions may alternatively be recorded in private blockchains. A private blockchain in a network requires an invitation and must be validated by either the network starter (i.e. , the initiator of the private blockchain network).

CELOZZI does not explicitly teach wherein a consensus algorithm validates the transactions.  

However, JAIN teaches wherein a consensus algorithm validates the transactions ([0035], blockchain network 102 of nodes 104A-E implement known consensus algorithms to validate transactions submitted to blockchain network 102).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of JAIN, wherein a consensus algorithm validates the transactions, into the teachings of CELOZZI, in order to identify wallet addresses for blockchain wallets (JAIN, [0002]).

Allowable Subject Matter

Claims 7-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pub. No.: US 20180218456 A1; “Kolb”, ([0006])

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIET TANG whose telephone number is (571)270-7193.  The examiner can normally be reached on M-F 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KIET TANG/
Primary Examiner, Art Unit 2469